Citation Nr: 1529218	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-12 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 11, 2005 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to February 1971.
This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO granted a TDIU, effective October 11, 2005.

In January 2010, the Board denied the instant claim for an earlier effective date for the award of a TDIU. 

The Veteran subsequently filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the parties filed a Joint Motion for Remand (Joint Motion).  By Order dated in January 2011, the Court granted the Joint Motion, vacating that part of the January 2010 Board decision pertaining to the four issues listed on the title page and remanding these appeals to the Board for further proceedings consistent with the Joint Motion.

In June 2011, the Board remanded the instant claim for additional development.

In November 2013, the Veteran testified during a Board videoconference hearing before a Veterans Law Judge; a transcript of that hearing is of record.

In February 2014, the Board remanded the claim for an earlier effective date for the award of a TDIU to the agency of original jurisdiction (AOJ) for additional development.  As will be discussed herein, the Board finds that the AOJ substantially complied with the remand orders with regard to the claim decided herein such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In April 2015, the Veteran was informed that the Veterans Law Judge who had conducted the November 2013 hearing was no longer employed by the Board and was offered the opportunity to appear for another hearing.  He declined another hearing in a May 2015 response.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals VA treatment records dated through December 2012; such records were considered in the July 2013 supplemental statements of the case.


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for degenerative joint disease, residuals of a lumbar strain, rated as 10 percent disabling prior to October 11, 2005 and 40 percent disabling thereafter; radiculopathy, right lower extremity, rated as 40 percent disabling as of August 14, 2003; radiculopathy, left lower extremity, rated as 40 percent disabling as of August 14, 2003 and chronic prostatitis, rated as noncompensably disabling.

2.  The Veteran's combined disability rating was 10 percent prior to August 14, 2003; 70 percent from August 14, 2003 to October 11, 2005 and 80 percent disabling beginning on October 11, 2005.

3.  Resolving reasonable doubt in the Veteran's favor, he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of August 14, 2003.


CONCLUSION OF LAW

The criteria for establishing a TDIU from August 14, 2003 to October 11, 2005, are met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. § 4.16 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the effective date assigned for the award of a TDIU, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for a TDIU was granted and an initial rating was assigned in the November 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA, Social Security Administration (SSA) records, VA examination reports and a September 2014 advisory opinion from the Director of Compensation Service have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the June 2011 and February 2014 remand directives by obtaining the Veteran's VA treatment records, obtaining his SSA records and referring the claim to the Director of Compensation Service for consideration.  The Board notes that while the AOJ attempted to obtain VA treatment records dated from 1987 to 1990, the records were not located and the Veteran requested that VA cease attempts to obtain these records in February 2013.  Further, the Veteran's attorney submitted information from SSA documenting the Veteran's annual income.  As such, no further action applicable to the instant claim is necessary.  See D'Aries, supra.

Additionally, in November 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2013 hearing, the now retired Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature of the Veteran's employment, the dates on which he became too disabled to work, and the impact his service-connected disabilities had on his ability to do his job was solicited. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining an advisory opinion from the Director of Compensation Service.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  TDIU

The Veteran contends that an effective date earlier than October 11, 2005 is warranted.  Specifically, the Veteran's attorney argues that an appropriate effective date for the award of a TDIU is in August 2003, the date the Veteran met the schedular requirement for unemployability.

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1). 

The law provides an exception to this general rule governing claims "for increase" which exception governs awards "of increased compensation."  38 U.S.C.A.            § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998). 

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided that the claim is received within one year after the increase)."  Id.  The Court further stated that the phrase "otherwise, date of receipt of claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increased compensation.  Id.; see also VAOPGCPREC 12-98 at 2.  That is, because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)2) refer to the date of the claim as the effective date of an award of increased disability compensation, the effective date for increased disability compensation is the date on which the evidence establishes that a veteran's disability increased, if the claim is received within one year from such date.  The effective date of an increased rating would be the date of claim only if the claim is not received within the year following the increase in disability, as explained in Harper.  VAOPGCPREC 12-98 at 3. 

Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

In this case, the RO awarded a TDIU, effective October 11, 2005 in a November 2007 rating decision.  Service connection has been awarded for degenerative joint disease, residuals of a lumbar strain, rated as 10 percent disabling prior to October 11, 2005 and 40 percent disabling thereafter; radiculopathy, right lower extremity, rated as 40 percent disabling as of August 14, 2003; radiculopathy, left lower extremity, rated as 40 percent disabling as of August 14, 2003 and chronic prostatitis, rated as noncompensably disabling as of February 23, 1971.  The Veteran's combined disability rating 10 percent disabling prior to August 14, 2003; 70 percent from August 14, 2003 to October 11, 2005 and 80 percent as of October 11, 2005.

The Veteran's residuals of a lumbar strain, right lower extremity radiculopathy and left lower extremity radiculopathy are of common etiology and are considered as one disability.  Therefore, the Veteran's combined rating meets the schedular criteria for a TDIU since August 14, 2003.  Therefore, the claim for an earlier effective date for a TDIU prior to October 11, 2005, must be considered under the criteria of 38 C.F.R. § 4.16(a) and (b). 

The Board finds that the appropriate effective date for the establishment of the Veteran's TDIU is August 14, 2003, as it is the date of an informal claim for a TDIU.  The August 14, 2003 VA treatment note reflects the Veteran's reports that he was unable to work.  Although the Veteran subjectively attributed his inability to work to his nonservice-connected cervical spine and upper extremity disorders, he was later found to be unemployable due to his service connected residuals of a lumbar strain.  A February 2006 letter from the Veteran's former employer indicates that the Veteran had worked as a part-time movie theater manager and that his physical and mental capabilities have diminished over the years to where he was only able to work one to two days per week.  In an undated statement, the Veteran's former employer further indicated that the Veteran had been an employee until March 2006 and that his "disability" prevented him from working at this company.

However, the Board finds that the record does not contain evidence from within the one year period preceding that formal claim, showing that it was factually ascertainable that the Veteran was unemployable due to service-connected residuals of a lumbar strain, right lower extremity radiculopathy and left lower extremity radiculopathy. See 38 C.F.R. § 3.400(o)(2).  The earliest medical evidence of unemployability is an August 14, 2003 treatment note in which the Veteran complained of back pain that radiated into his legs bilaterally as well as his reports of being unable to work due to neck pain that radiated into his upper extremities.  The provider suggested that the Veteran undergo a nerve block for his cervical spine complaints.  As such, it is not factually ascertainable that the Veteran was unemployable due to the service-connected disabilities of right and left lower extremity radiculopathy prior to August 14, 2003.  See 38 C.F.R. § 3.400(o)(2).

With regards to the argument that an informal claim had been filed in 1988, the Board notes that the Veteran had filed a claim for an increased rating for residuals of a lumbar strain in December 1987.  Thereafter, in a March 1988 rating decision denied the claim for an increased rating for residuals of a lumbar strain.  The evidence of record at the time of the March 1988 rating decision included the report of a January 1988 VA examination that documented complaints of constant lower back pain that radiated down the outer side of the left leg and VA treatment records dated in November 1987.  The Veteran did not appeal this decision.  See 38 C.F.R. §§ 20.200, 20.302 (2014).  The January 1988 VA examination report was clearly considered in the unappealed March 1988 rating decision and cannot serve as an informal claim for benefits in this case.

Prior to August 14, 2003, the Veteran did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  Moreover, the record does not suggest that he was rendered unemployable by his service connected disability, namely residuals of a lumbar strain.  The Veteran received treatment for complaints of sinus problems, left arm numbness and hypertension in August 2002 and there were no subjective complaints-or objective findings-that his service connected residuals of a lumbar spine strain rendered him unemployable.  Moreover, service connection for radiculopathy in the lower extremities was not awarded until August 14, 2003.  The Board also notes the September 2014 advisory opinion from the Director of Compensation Service, which similarly found that the record presented no evidence between January 1988 and August 2003 that the Veteran was unable to secure and follow any substantially gainful occupation due to his service-connected disabilities.

Further, the record reflects that the Veteran maintained gainful employment in the years 1998, 1999 and 2000.  An undated Social Security Administration Itemized Statement of Earnings submitted by the Veteran's attorney indicates that the Veteran earned $12,843.70 in 1998; $11,685.16 in 1999 and $13,450.00 in 2000.
The Board notes that substantially gainful employment is defined as an amount of earned annual income that does exceeds the poverty threshold determined by the United States Department of Commerce, Bureau of the Census.  See 38 C.F.R.        § 4.16(a).  The Bureau of the Census found the poverty threshold to be $8,316.00 in 1998; $8,501.00 in 1999 and $8,794.00 in 2000.  As the Veteran's income clearly exceeded the established poverty thresholds in 1998, 1999 and 2000, he is ineligible for a TDIU during those periods.

Accordingly and resolving reasonable doubt in his favor, the Board finds that the Veteran's service connected right and left lower extremity radiculopathy prevented him from obtaining or maintaining substantially gainful employment on account of his service-connected disabilities at the time of his August 14, 2003, the date of his informal TDIU claim.

In view of the foregoing, the Board finds that August 14, 2003 is the proper effective date for the Veteran's TDIU, and this earlier effective date is granted. However, under the applicable laws and regulations, there is no basis for finding an even earlier effective date.  The Board has considered the benefit-of-the-doubt rule in granting this benefit.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date of August 14, 2003 for the award of a TDIU is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


